Citation Nr: 1753951	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for olecranon bursitis, left elbow, currently rated 10 percent disabling.

2. Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine with arthritis and pain left shoulder, currently rated 20 percent disabling, to include a separate compensable rating for neurological impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2016 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  After the appeal was certified to the Board, the Veteran submitted additional evidence to the Board, along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2017).


FINDINGS OF FACT

1. Prior to the promulgation of a decision by the Board, during the July 2016 Board videoconference hearing the Veteran expressed the desire to withdraw the appeal as to the issue of entitlement to an increased rating for olecranon bursitis, left elbow.

2. The evidence is at least evenly balanced as to whether the Veteran's cervical spine disability is manifested by pain and flare-ups that cause symptoms that approximate limitation of forward flexion of the cervical spine to 15 degrees or less; ankylosis, incapacitating episodes, or associated objective neurologic abnormalities have not been shown or more nearly approximated.
 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial increased rating for olecranon bursitis, left elbow, in excess of 10 percent disabling, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a 30 percent disability rating, but no higher, for his cervical spine disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Veteran's perfected appeal formally included a claim for an increased rating for olecranon bursitis, left elbow, but the Veteran and his representative expressly withdrew the appeal of that claim on the record at the July 2016 Board videoconference hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for an increased rating for olecranon bursitis, left elbow, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking an increased initial rating for olecranon bursitis, left elbow, in excess of 10 percent disabling, must be dismissed.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202   (1995). Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability and incoordination. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Veteran is currently assigned a 20 percent disabling rating for DDD of the cervical spine with arthritis and pain left shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The criteria for rating all spine disabilities (to include intervertebral disc syndrome (IVDS), designated under current Diagnostic Code 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Under the General Rating Formula, a rating of 20 percent is assignable for forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine. 

A total schedular 100 percent rating is assignable for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note 1 to the general rating formula provides that associated objective neurologic abnormalities are to be rated separately under and appropriate diagnostic code.  Note 2 provides that forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  Note 5 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Spine conditions rated under Diagnostic Code 5243, for IVDS, may be rated alternatively based on incapacitating episodes. The criteria provide for a 10 percent rating where IVDS is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months. "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to a higher rating for his cervical spine disability due to increased pain with motion.  

The Veteran sought VA treatment for his cervical and left shoulder conditions.  February 2011 VA x-rays of the left shoulder were unremarkable.  An August 2011 neurologic examination was normal.  

On August 2011 VA examination of the cervical spine, the Veteran reported pain and popping in the lower cervical spine that increased with movement, and pain that radiates to both shoulders.  He also reported flare-ups causing neck and shoulder pain occurring every other day.  A diagnosis of DDD of the cervical spine with arthritis was provided.  On physical examination, range of motion (ROM) testing revealed forward flexion limited to 45 degrees.  Extension limited to 15 degrees.  Right and left lateral flexion both limited to 20 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 60 degrees.  There was objective evidence of painful motion beginning at flexion limited to 45 degrees, and left lateral flexion limited to 20 degrees. The Veteran was able to perform repetitive-use testing with three repetitions with no additional functional loss.  ROM measurements after repetition were flexion limited to 20 degrees, extension limited to 14 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 15 degrees, right lateral rotation limited to 40 degrees, and left lateral rotation limited to 50 degrees.  The report indicated that the Veteran had less movement than normal in the cervical spine, but no tenderness, pain to palpation, guarding, muscle spasms, atrophy, radiculopathy, or IVDS.  The neurologic examination was normal except for reduced strength in the right wrist.  As for functional impact, the Veteran reported currently working at the post office moving containers.  The examiner indicated a mild impairment on work. 

Additional VA treatment records contain a January 2014 orthopedic record noting a history of chronic left shoulder rotator cuff tear with moderate retraction.  In March 2014, an arthroscopic procedure on the left shoulder was performed.  January 2015 orthopedic records note that the examining physician was very pleased with the results of left rotator cuff repair surgery.  July 2015 cervical spine x-rays showed moderate degenerative changes of the lower cervical spine.  February 2015 x-rays of the cervical spine showed moderate degenerative changes of the lower cervical spine.

On July 2015 VA examination of the cervical spine, the Veteran reported weakness in his left arm attributed to a history of shoulder surgery, and tingling in his left ring and middle fingers.  He reported flare-ups relieved with analgesia and ibuprofen.  He also reported functional loss when turning his neck and trouble lifting heavy items overhead accompanied with shoulder and neck pain.  On physical examination, neck appeared abnormal.  ROM testing revealed forward flexion limited to 30 degrees.  Extension limited to 20 degrees.  Right and left lateral flexion both limited to 20 degrees, right lateral rotation limited to 30 degrees, and left lateral rotation limited to 45 degrees.  The report noted that ROM contributed to right rotation functional loss.  Pain was noted on examination that caused function loss on flexion, extension, right and left lateral flexion, and right and left lateral rotation.  There was objective evidence of tenderness, but no pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions showing no additional loss of function.  The report noted that the Veteran was not examined immediately after repeated use and that the examination was neither medically consistent tor inconsistent with the Veteran's statements describing functional loss with repeated use.  Because he was not examined with repeated use over time, the examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination limits functional ability with repeated use.  Similarly, because the Veteran was not observed during a flare-up, the examiner could not provide an opinion without resorting to mere speculation.  There was evidence of muscle spasms and localized tenderness that did not result in abnormal gait or spinal contour, but no evidence of guarding or muscle atrophy.  Sensory exam of the left shoulder was normal with no evidence of radiculopathy, ankyloses, IVDS, or other neurologic abnormalities.

On examination, there were additional physical findings of dermatomal sensory loss related to spinal nerves, but a normal gait.  As for functional impact, the Veteran works as a postal worker loading and unloading mail carts onto large trucks.  He complained of cervical pain when pushing mail carts and with heavy lifting, but that he is able to perform his current job.  The examiner attributed the Veteran's left shoulder pain symptoms to his bilateral shoulder pathology, as demonstrated in a separate July 2015 VA examination, not due to his cervical spine disability.  

February 2016 private treatment records contain complaints of neck pain.  On examination, cervical range of motion was slightly diminished.  The treating physician noted that there "seemed to be some evidence of cervical radiculopathy", but recommended further neurological tests, to include magnetic resonance imaging (MRI) of the cervical spine.

At the July 2016 hearing, he complained of constant pain that increased with range of motion. He reported radiating pain from his neck to his hands with numbness that interferes with his sleep pattern, and flare-ups.  He reported working as a truck driver, and claimed that his job functions cause back pain.

After review of the evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the appeal period, the Veteran's symptoms of his cervical spine disability more nearly approximate the flexion limited to 15 degrees or less required for a 30 percent disability rating.  Medical treatment records and examination reports, coupled with the Veteran's consistent reports of severe pain, popping, and flare-ups demonstrate significant limitation of range of motion of the cervical spine.  Notably, on August 2011 VA examination, ROM measurements after repetition showed flexion limited to 20 degrees.  At the subsequent July 2015 examination, pain was noted on examination that caused function loss on flexion.  Moreover, the Veteran has consistently reported during all examinations and most recently at the July 2016 hearing that he experiences cervical pain, decreased range of motion, and flare-ups.  The Board finds the Veteran's statements are competent and probative as they have been consistent throughout the appeal and the Board finds that the severity of his cervical spine disability did not significantly change during the course of his appeal.

In Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, functional loss under 38 C.F.R. §§ 4.40 and 4.45 are not for application.  See id. at 84-5 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As 30 percent is the highest schedular rating based on limitation of motion of the cervical spine, the Board need not consider whether he the Veteran is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), relating to range of motion testing and estimation of additional loss of motion due to flare-ups, are not for application.

A rating in excess of 30 percent is not warranted because a higher schedular rating requires ankylosis or incapacitating episodes, which have not been shown or more nearly approximated.  Moreover, a separate rating for associated objective neurologic abnormalities is not warranted, as the evidence weighs against such a rating.  While the February 2016 private treatment record indicated that there "seemed" to be some evidence of cervical radiculopathy, additional testing was recommended and there are no tests reflecting the "associated objective neurologic abnormalities" required by Note 1 for a separate rating.  Rather, during both VA examinations in August 2011 and July 2015, neurological examinations were normal.  Moreover, the July 2015 examiner attributed the Veteran's left shoulder pain symptoms to his bilateral shoulder pathology, as demonstrated in a separate July 2015 VA examination, not due to his cervical spine disability.  Thus, the weight of the evidence is against associated objective neurologic abnormalities warranting a separate rating under Note 1 to the general rating formula.  Finally, a higher rating under the Formula for IVDS based on incapacitating episodes is also not warranted, as there is no evidence that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not establish that the rating criteria are inadequate for rating the Veteran's cervical spine disability.  Specifically, his symptoms of pain and limitation of motion of the back are all contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, however, the Veteran has reported working full-time as a postal worker.  At the most recent August 2015 VA examination, he reported work accommodations attributed to cervical pain, but stated that he could perform the duties of his current job.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record.

ORDER

The appeal of an increased rating for olecranon bursitis, left elbow, in excess of 10 percent disabling, having been withdrawn, is dismissed.

A rating of 30 percent, but no higher, for DDD of the cervical spine with arthritis and pain left shoulder, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


